Norton, J.,
Concurring. — I think the evidence in this case establishes the fact that Acton accepted the line as located by the survey of Cozzens as the true line between *72his lot and Lynch’s lot, but there is a lack of evidence tending to show that by reason of such acceptance of Acton, Lynch was induced to erect the superstructure of his house on the foundation built by him before Acton’s acceptance of the line established by Cozzens as the true line, and it is for this reason that I concur in this opinion. Had the evidence shown that Lynch was induced to go on and complete his building by reason of the fact that Acton had accepted the line as located by the Cozzens survey as the true line, I think Acton would have been estopped from asserting that such line was not the true line.